Citation Nr: 1147254	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for Briquet's syndrome, to include the issue of entitlement to a separate initial rating for Briquet's syndrome as of May 29, 1990. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974. 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

Procedural Background

By way of history, the Veteran filed a claim for a disorder which his physicians had yet to diagnose that was received by the RO on May 3, 1985.  The Veteran explained that although he could not identify the disability, he had experienced the symptoms associated with the disability since service and that he was presently hospitalized for this disability at a VA Medical Center.  In October 1985 the RO denied service connection for a physiological disorder (also characterized as sleep attacks and depression).  The Veteran perfected an appeal as to this rating decision, and the issue was later recharacterized as entitlement to service connection for Briquet's syndrome (also known as a somatization disorder). 

In a May 2006 decision, the Board granted the Veteran's appeal for service connection for Briquet's syndrome.  In awarding service connection, the Board noted that the Veteran's claim was complicated by the fact that service-connection was awarded by the Board in June 2003 for fibromyalgia and that this disability has symptomatology similar to Briquet's syndrome.  In short, the Board concluded that the symptoms demonstrated during service could reasonably be attributed to either Briquet's syndrome or fibromyalgia, and that since a competent VA examiner had established these as separate disabilities in February 2006, service connection was also appropriate for Briquet's syndrome. 

The RO implemented the Board's May 2006 decision in a July 2006 rating decision and awarded service connection for Briquet's syndrome.  However, rather than consider rating Briquet's syndrome in conjunction with the Veteran's service-connected fibromyalgia, the RO rated it in conjunction with his service-connected PTSD under Diagnostic Code 9411.  The Veteran has appealed this rating decision, asserting that the manifestations of Briquet's syndrome and PTSD are not similar, and that Briquet's syndrome should be assigned a separate rating pursuant to Diagnostic Code 9499-9402.  See, e.g., Notice of Disagreement received in September 2006. 

In April 2009, the Board remanded the Veteran's initial rating claim for additional evidentiary development.  After such was achieved, the Veteran's claims folder was returned to the Board for further appellate review.  In March 2010, the Board awarded the Veteran a separate initial rating of 50 percent for his service-connected Briquet's syndrome from May 3, 1985 to November 30, 1992.  The Board also assigned a 50 percent initial rating for Briquet's syndrome and fibromyalgia [based on overlapping symptomatology] from November 30, 1992 to October 12, 1993, and a 70 percent rating for Briquet's syndrome and fibromyalgia from October 12, 1993 through the present.  

The Veteran appealed the Board's March 2010 decision to the Court of Appeals for Veterans Claims (the Court), which in turn, vacated the entire decision in an April 20, 2011 Order after the parties filed a Joint Motion for Remand.  In essence, the parties agreed that the Board failed to fully address and apply 38 C.F.R. § 4.16 in its March 2010 decision, which governs claims for a total disability rating based upon individual unemployability (TDIU).  The parties specifically asserted that the revised evaluations awarded by the Board in March 2010 "would warrant further consideration of the provisions set forth in 38 C.F.R. § 4.16 or, alternatively, an explanation by the Board of why [] such consideration is not warranted."  See the April 2011 Joint Motion for Remand, page 9.  This is the only deficiency in the previous Board decision alleged by the Joint Motion.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of             38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Symptomatology associated with the Veteran's service-connected Briquet's syndrome is not duplicative of symptomatology associated with his service-connected posttraumatic stress disorder. 

2.  Symptomatology associated with the Veteran's Briquet's syndrome is duplicative and overlapping of symptomatology associated with service-connected fibromyalgia. 

3.  The Veteran's Briquet's syndrome is manifested for the period from May 3, 1985 to November 30, 1992 by somatic complaints including headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration, which result in no more than considerable industrial impairment. 

4.  The Veteran's Briquet's syndrome and fibromyalgia are manifested for the period from November 30, 1992, to October 12, 1993 by somatic complaints including headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration, which result in no more than considerable industrial impairment. 

5.  The Veteran's Briquet's syndrome and fibromyalgia are manifested for the period from October 12, 1993 through the present by somatic complaints including headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration, which result in no more than severe impairment in the ability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for Briquet's syndrome have been met for the period of the appeal from May 3, 1985 to November 30, 1992.  38 U.S.C.A. §§ 1155 , 5107 (West 1992); 38 C.F.R. §§ 4.129 , 4.130, 4.132, Diagnostic Code 9402 (effective prior to November 7, 1996). 

2.  The criteria for an initial disability rating of 50 percent for Briquet's syndrome and fibromyalgia have been met for the period of the appeal from November 30, 1992 to October 12, 1993.  38 U.S.C.A. §§ 1155 , 5107 (West 1992); 38 C.F.R. §§ 4.129 , 4.130, 4.132, Diagnostic Code 9402 (effective prior to November 7, 1996). 

3.  The criteria for an initial disability rating of 70 percent for Briquet's syndrome and fibromyalgia have been met for the period of the appeal as of October 12, 1993. 38 U.S.C.A. §§ 1155 , 5107 (West 1992); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9402 (effective prior to November 7, 1996); 38 C.F.R. §§  4.126 , 4.130, Diagnostic Code 9421 (effective as of November 7, 1996); 38 C.F.R. § 4.71a , Diagnostic Code 5025 (effective as of May 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 
Ideally, the notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because this case began prior to the passage of VCAA, notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). 

Review of the claims file reflects that letters were sent to the Veteran in July 2005 and March 2006 informing him of the requirements needed to establish entitlement to service connection for Briquet's syndrome, including the evidence and information necessary to establish a disability rating and an effective date should service connection be awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484   (2006).  They also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

Since the issue in this case (entitlement to a higher initial rating) is a downstream issue from that of service connection, additional VCAA notice is not required.  Id. at 491; VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, although this notice was sent to the Veteran after the initial adjudication of his claim for service connection for Briquet's syndrome, both notices were provided prior to the assignment of an initial disability rating in July 2006.  Thus, absent any specific contention by the Veteran that he has been prejudiced by the timing of these letters, the Board finds no prejudice in proceeding with the current appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) [holding that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue]. 

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of this claim and providing a VA examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Veteran's service treatment records are associated with the claims folder, as well as all relevant VA and non-VA treatment records, including records from the Social Security Administration.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. 

The Veteran has undergone a number of VA psychiatric, muscle, and fibromyalgia examinations since filing a claim for service connection for Briquet's syndrome.  As discussed further below, these examinations discuss psychiatric symptoms, somatic complaints, and physical findings associated with his service-connected fibromyalgia, Briquet's syndrome, and posttraumatic stress disorder (PTSD) and, when possible, attempt to discern which symptoms are attributable to which disability.  Most recently, the Board directed the agency of original jurisdiction to obtain an additional examination(s) which evaluated the severity of Briquet's syndrome as well as an opinion as to whether the Veteran's fibromyalgia or Briquet's syndrome was the dominant aspect of his disability.  See Board Remand dated in April 2009. 

The record reflects that the Veteran underwent mental disorder and rheumatology examinations in September 2009.  Both examination reports indicate that the claims file was reviewed in addition to an interview with the Veteran and a complete examination.  To the extent possible, both examiners described those symptoms attributable to the Veteran's Briquet's syndrome; they also discussed whether the predominant disability was his psychiatric or physical condition.  In light of the thoroughness of these examination reports and the fact that they adequately responded to the questions posed by the Board in its April 2009 remand, the Board finds that the Veteran was provided with examinations that are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) [VA must ensure that any VA examination undertaken during an appeal is adequate]. 

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claims.  Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its April 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) [a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand].  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review. 

Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The  Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.10 (2011).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In cases where, as here, a veteran appeals the initial percentage assigned, "staged" ratings could be assigned as of the date of the filing of the original service connection claim, if the evidence warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 38 U.S.C.A. § 5110(a) (West 2002) [effective dates of compensation, in general, cannot be earlier than the date of the receipt of application for benefits]. 

As noted above, the Board granted the Veteran's appeal for service connection for Briquet's syndrome in a May 2006 decision.  In awarding service connection, the Board concluded that the symptoms demonstrated during service could reasonably be attributed to either Briquet's syndrome or the Veteran's service-connected fibromyalgia, and that since a competent VA examiner had established these as separate disabilities in February 2006, service connection was also appropriate for Briquet's syndrome. 

The RO implemented the Board's May 2006 decision in a July 2006 rating decision and awarded service connection for Briquet's syndrome.  However, rather than consider rating Briquet's syndrome in conjunction with fibromyalgia, the RO rated it in conjunction with his service-connected PTSD under Diagnostic Code 9411. The Veteran has appealed this rating decision, asserting that the manifestations of Briquet's syndrome and PTSD are not similar, and that Briquet's syndrome should be assigned a separate rating pursuant to Diagnostic Code 9499-9402.  See, e.g., Notice of Disagreement received in September 2006. 

Addressing the Issue of Pyramiding 

The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as 'pyramiding,' is to be avoided.  38 C.F.R. § 4.14  (2011).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259   (1994). 

General medical information appears to support the Veteran's lay assertion that symptomatology associated with his Briquet's syndrome does not "overlap" with symptoms of his service-connected PTSD.  Indeed, Briquet's syndrome is considered to be a somatization disorder, and the Merck Manual states that a somatization disorder is characterized by multiple physical complaints [e.g., pain, gastrointestinal, sexual, and neurologic symptoms] over several years that cannot be explained fully by a physical disorder.  Conversely, PTSD involves recurring, intrusive recollections of an overwhelming traumatic event.  The pathophysiology of the disorder is incompletely understood, but symptoms include avoidance of stimuli associated with the traumatic event, nightmares, and flashbacks.  See also Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  There is no mention of physical complaints. 

In addition to the above medical treatise information, the Board finds that the competent evidence of record establishes that the symptomatology attributable to the Veteran's service-connected Briquet's syndrome is distinct from his service-connected PTSD.  As discussed further below, the Veteran's Briquet's syndrome has been manifest to various degrees throughout this appeal by subjective somatic complaints such as headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration.  See, e.g., VA Discharge Summaries dated in August 1984 and February 1995; Dr. L.L.S. Treatment Records dated from 1987 through 1990; VA Examination Reports dated in September 1985, July 1993, March 1999, October 2002, September 2009.  Conversely, symptomatology including depression, nightmares, irritability and anger outbursts, low self-esteem, intrusive memories, distress when exposed to events similar to stressors, diminished interest in normal activities, detachment from others, restricted affect, and hypervigilance have been attributed to service-connected PTSD.  See, e.g., VA Mental Disorder Examination Reports dated in October 2002, December 2005, and September 2009. 
The Board acknowledges that more often than not symptomatology associated with separately diagnosed psychiatric disabilities is overlapping and therefore cannot be definitively attributed to one specific diagnosed disability.  However, there is nothing in VA law or regulations which expressly prohibits the Board from assigning separate disability ratings to separately diagnosed service-connected psychiatric disabilities when the symptomatology associated with each and its effects on the Veteran's social and occupational impairment differs.  The aforementioned evidence demonstrates that the effect of the Veteran's somatic complaints associated with his Briquet's syndrome is distinct and separate from the effect of his emotional issues including anger, isolation, and depression, associated with his PTSD.  See Letter from Dr. L.L.S. dated in November 1988 [Briquet's syndrome is a biologically-based psychiatric disorder and not a psychological or emotional problem].  See also 38 C.F.R. § 4.130 (1985) [the severity of psychiatric disability is based upon actual symptomatology as it affects social and industrial adaptability]. 

Therefore, as a matter of law, the Veteran is entitled to separate psychiatric disability ratings for service-connected PTSD and Briquet's syndrome.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.  As an aside, the Board observes that the RO did not increase the disability rating(s) assigned to PTSD when service connection for Briquet's syndrome was added.  Thus, the Board's decision to separately rate Briquet's syndrome would not appear to have any impact on the current ratings assigned to PTSD. 

While the Board has concluded that the Veteran's PTSD and Briquet's syndrome should be rated separately, its discussion regarding pyramiding does not end here. In this regard, the Veteran is presently in receipt of a 20 percent disability rating, effective from November 30, 1992, for fibromyalgia.  As discussed above, service connection was awarded for Briquet's syndrome based on the fact that symptoms demonstrated during and since service could reasonably be attributed to either Briquet's syndrome or fibromyalgia, and that since service connection was already in effect for fibromyalgia, service connection was also appropriate for Briquet's syndrome.  See also Attorney's Brief dated in October 2001. 

The Board has once again reviewed the competent medical and lay evidence of record and while acknowledging that the Veteran has separately diagnosed disabilities of fibromyalgia and Briquet's syndrome, it finds that these disabilities are manifested by the same symptomatology.  In support of its finding, the Board notes the numerous treatment records and VA examination reports which have attributed subjective complaints of headaches, fatigue, muscle soreness, weakness, chronic pain, abdominal distress, vision problems, etc., to fibromyalgia and/or Briquet's syndrome. 

Perhaps most relevant to its determination, however, is medical evidence which reflects the assignment of these diagnoses to the same symptomatology following thorough clinical evaluation.  In this regard, the Veteran was hospitalized at the VA in February 1995 for evaluation of complaints of chronic muscle aches and fatigue. The discharge summary reflects that following a complete work-up by neurology, orthopedics, rheumatology, and psychiatry, physicians questioned whether the Veteran met the clinical criteria for fibromyalgia; psychiatry's impression was a somatization disorder, and this was the primary discharge diagnosis.  Shortly thereafter, in June 1995, the Veteran was hospitalized at a different VA facility for evaluation of complaints of fatigue, loss of balance, poor memory, cramps, spasms, and bruising.  Although the findings of the February 1995 hospitalization were noted, evaluation by rheumatology confirmed a diagnosis of fibromyalgia and psychiatry did not feel that they were able to make a definitive diagnosis or confirm his existing diagnosis of somatization disorder. 

In Brady v. Brown, 4 Vet. App. 203 (1993), the Court faced the issue of whether a veteran may receive separate ratings for a psychiatric disorder and physical symptoms associated with the disorder.  The Board denied separate ratings, concluding that rating the conditions separately would compensate the veteran twice for the same disorder.  Id. at 205-06.  The Court interpreted 38 U.S.C. § 1155 as implicitly containing the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Id. at 206. The opinion further stated that the VA cautioned against this "pyramiding of disabilities" in 38 C.F.R. § 4.14.  Id.  

The Court in Brady then applied 38 C.F.R. § 4.132, Diagnostic Codes 9500-11, Note (2) (1993), another exception to the rule that all disabilities are to be rated separately, which states: 

When two diagnoses, one organic and the other psychological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage rating will be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability. 

Based on this application, the Court concluded that the Board's determination that the veteran's physical symptoms were manifestations of his psychiatric disorder, and thus may not be rated twice, was not clearly erroneous.  Brady, 4 Vet. App. at 206 -07. 

The Board acknowledges that the facts of the current appeal, while not identical, are relatively similar to the facts in Brady.  In this regard, the Veteran is service-connected for a psychiatric disorder manifested by subjective physical complaints and the Board is tasked with rating these manifestations accordingly.  According to the holding in Brady, he may not be assigned separate ratings for his Briquet's syndrome and the physical symptoms attributable to this disability.  Id. at 205-06. Moreover, given that he is also in receipt of service connection for a physical disorder based on these same symptoms, namely, fibromyalgia, the Board must determine which represents the more dominant aspect of the condition and rate it accordingly.  See 38 C.F.R. § 4.132, Diagnostic Code 9402, Note (4) (1985); 38 C.F.R. § 4.126(d) (2011).  See also 61 Fed. Reg. 52695 (Oct. 8, 1996). 

Rating Briquet's Syndrome 

The Veteran's service-connected Briquet's syndrome was initially rated pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9499-9402 (1985).  Diagnostic Code 9499 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.132.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  In the present case, the Veteran's Briquet's syndrome has been rated as analogous to a conversion disorder or psychogenic pain disorder. 

The schedular criteria for rating mental disorders were amended during the pendency of the Veteran's appeal; such amendment is effective November 7, 1996. See 61 Fed. Reg. 52695 (Oct. 8, 1996).  In rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should a higher rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000.  Therefore, as the Veteran's claim was pending at the time of the November 1996 regulatory amendments, he is entitled to the application of the criteria most favorable to his claim.  See Swann v. Brown, 5 Vet. App. 229, 232 (1993) [recognizing that where law is amended during pendency of appellant's claim, most favorable version applies].  However, application of the amended criteria may not be applied prior to the date of amendment. 

According to Diagnostic Code 9402, a 30 percent disability rating is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent disability rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent disability rating is warranted when the ability to establish or maintain effective or favorable relationships with people is severely impaired; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Finally, a 100 percent disability rating is warranted when one of the following conditions apply: the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or, demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9402 (1985) [repealed effective November 7, 1996].  See also Johnson  v. Brown, 7 Vet. app. 95   (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Veterans Appeals [now known as the United States Court of Appeals for Veterans Claims] stated that the term "definite" in 38 C.F.R. § 4.132  was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment.  In a subsequent opinion, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial adaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993). The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 2002). 

Due to the complexity of the present case, including the consideration of various versions of multiple diagnostic criteria, the Board has attempted to organize its analysis in a way that clearly explains its decision.  As will be discussed in detail below, this decision is based on both the lay and medical evidence of record throughout this appeal.  In sum, the Board finds that the Veteran is entitled to no more than a 50 percent disability rating for Briquet's syndrome from May 3, 1985, to November 30, 1992; no more than a 50 percent disability rating for Briquet's syndrome and fibromyalgia from November 30, 1992, to October 12, 1993; and, no more than a 70 percent disability rating for Briquet's syndrome and fibromyalgia from October 12, 1993, through the present.  These staged ratings are being assigned pursuant to 38 C.F.R. § 4.132 , Diagnostic Code 9499-9402 (effective prior to November 7, 1996). 

As discussed above, the Veteran's Briquet's syndrome has been manifested since service by a series of somatic complaints including headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration.  See, e.g., Veteran's Statement received in September 1984; Dr. L.L.S. Treatment Records dated from 1987 through 1990; VA Discharge Summaries dated in February 1995 and June 1995; VA Examination Reports dated in July 1993, March 1999, October 2002, October 2005, and September 2009.  The severity of these complaints has fluctuated throughout this appeal based upon the varying success of treatment such as tranquilizers, steroids, anti-inflammatories, and anti-anxiety medications.  However, the impact of these complaints on the Veteran's industrial adaptability remained fairly stable until October 12, 1993. 

The record reflects that the Veteran has completed two associate degrees in machine technology and that his primary occupation since separating from military service has been a machinist.  A job history associated with the Veteran's Social Security Administration (SSA) file indicates that he held a number of machinist jobs between service and 1983; he was either laid off from these jobs or quit.  Beginning in 1985, the Veteran continued to hold full-time positions ranging from a few weeks to five years; however, he was fired from each of these positions.  There is also evidence of record that the Veteran attended school during the late-1980s.  See Dr. L.L.S. Treatment Records.  The Veteran submitted a statement which was received by the RO on October 12, 1993, which indicated that he had been fired.  Thereafter, in April 1994, the Veteran began part-time work at McDonald's; the restaurant was owned by a family friend and the Veteran was given concessions which allowed him to hold this position. 

It is noteworthy to mention that the evidence of record demonstrates that the Veteran was not without employment for any significant period of time between May 1985 and October 1993.  Additionally, it does not appear that he often missed work as a result of the physical complaints associated with Briquet's syndrome (and fibromyalgia).  For example, in June 1989, the Veteran reported that he had missed only one and one-half days of work since starting a new job in late-1988.  See Dr. L.L.S. Treatment Record dated in June 1989.  And while Dr. L.L.S. indicated in a March 1988 letter that the Veteran's somatization disorder could be characterized as "severe," it was noted that the Veteran was still functioning at a "fairly good level, but intermittently." 

The Board acknowledges that the above disability picture does not appear to rise above psychoneurotic symptoms of such severity as to "result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment."  However, relevant to the Board's determination, the record also contains a number of lay statements from the Veteran that his employment for the period from May 1985 to October 1993 is for positions for which he is overqualified.  In this regard, the Veteran testified at a May 1990 RO hearing that he is doing the job of a high school graduate despite having two degrees in machine technology.  He also indicated in a September 1988 written statement that he is no longer employable as a machinist because his medications prevent him from working around machines.  Finally, Dr. L.L.S. indicated in a March 1988 statement that the Veteran's Briquet's syndrome affects his manual dexterity, memory, and concentration, thereby preventing him from functioning consistently above the lowest pay level.  See also Dr. E.M.P. Treatment Record dated in March 1985 [the Veteran's wife reported that he functions a "low level" without Ritalin due to excessive fatigue]. 

Prior to November 7, 1996, the provisions of 38 C.F.R. § 4.130 pertaining to evaluation of psychiatric disability provided that the severity of disability was based upon actual symptomatology, as it affected social and industrial adaptability.  Two of the most important elements to consider were time lost from gainful work and decrease in work efficiency.  Id.  The provisions of 38 C.F.R. § 4.130 provided that the rating board must not underevaluate the emotionally sick veteran with a good work record, nor must it overevaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  Id.  It was for this reason that great emphasis was placed upon the full report of the examiner's description of actual symptomatology.  Id.  

In the present case, it appears that despite maintaining nearly full-time employment, the Veteran was employed well below his educational and professional experience levels.  Moreover, it appears that this reduction in earning capacity was the direct result of symptomatology associated with his service-connected somatization disorder, as evidenced by the opinions of his treating physician, Dr. L.L.S.  Without more definitive information as to the actual loss in earnings, it is difficult to know whether the reduction in reliability, flexibility, and efficiency rose to the level of "considerable" industrial impairment.  However, in light of Dr. L.L.S.'s opinion that the Veteran's somatization disorder was "severe," and with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at the very least in relative equipoise as to the issue of whether the Veteran's somatization disorder [Briquet's syndrome] was characterized by psychoneurotic symptoms resulting in "considerable" industrial impairment as of May 3, 1985.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran submitted a statement which was received on October 12, 1993, which indicated that he had once again been fired from a position in the field of machinery.  Thereafter, in April 1994, the Veteran began a part-time job at a McDonald's restaurant.  In December 1994, the Veteran's employer submitted a written statement indicating that the Veteran was hired to complete simple tasks, such as toasting.  He also noted that due to his association with the Veteran through church, the Veteran's inability to arrive on time or adequately complete complex tasks due to memory and concentration problems were overlooked.  A follow-up letter was received in December 1995 in which the Veteran's employer indicated that the Veteran was visibly exhausted at the end of a four and one-half hour shift and could not complete more hours.  See also VA Examination Report dated in July 1998 [Veteran reports that part time work at McDonald's is still difficult due to his physical complaints]. 

The Board is of the opinion that the above evidence reflects some increase in the severity of the Veteran's condition.  In this regard, he was previously able to find full-time employment in the area of machinery, though not necessarily as a machinist.  However, following his termination in late 1993 it appears that he had difficulty obtaining employment without the compassion of a family acquaintance. Moreover, the evidence indicates that his somatic complaints had worsened to a point where he was no longer able to be employed on a full-time basis.  In light of the foregoing, the Board concludes that the Veteran's Briquet's syndrome and fibromyalgia manifested in "severe" impairment in the ability to obtain or retain employment as of October 12, 1993, meeting the criteria for a 70 percent disability rating pursuant to Diagnostic Code 9402.  This date represents the earliest evidence that the Veteran was terminated from his last machinery job; affording all reasonable doubt in favor of the Veteran, the Board will therefore assume that the above-discussed increase in severity precipitated his termination. 

While the Board finds the increase in the severity of the Veteran's Briquet's syndrome and fibromyalgia is sufficient to warrant an increased rating as of October 12, 1993, none of the criteria for a 100 percent schedular disability rating have been met.  Thus, no more than a 70 percent disability rating is warranted.  More specifically, the competent evidence fails to demonstrate that the Veteran's Briquet's syndrome and fibromyalgia has affected his social relationships such that he is in virtual isolation in the community.  There is also no indication that his somatic complaints have affected his perception of reality or resulted in any explosions of aggressive energy.  As discussed earlier, there is evidence of irritability and anger problems, but such symptoms have been associated with his service-connected PTSD and not with Briquet's syndrome or fibromyalgia.  

Finally, while there is evidence that there is "severe" impairment in his ability to obtain or retain employment as of October 12, 1993, the evidence does not demonstrate that the Veteran is "demonstrably unable to obtain or retain employment" due to Briquet's syndrome and fibromyalgia alone during the time period under review, as is required for the 100 percent schedular rating under former Diagnostic Code 9402.  Indeed, it is clear that he requires certain concessions from an employer to retain employment, but he appears to be able to complete a minimal level of required tasks such that he has not been terminated from his position at McDonald's.  See, e.g., a December 2005 VA examination report, page 2 [noting that the Veteran started working part-time at McDonald's in April 1994 and he continues to do so, though his hours have been gradually reduced over the years].

The Board acknowledges that the Veteran has been found totally disabled by the SSA as of May 1993 and that such finding tends to support a 100 percent schedular disability rating.  See SSA Disability Determination dated in January 1996. However, while the VA is required to consider the SSA's findings, it is not bound by their conclusions as adjudication of VA and Social Security claims is based on different laws and regulations.  Furthermore, the SSA pertinently held the Veteran to be disabled as a result of multiple disabilities, including PTSD, and a left leg disability, and not just Briquet's syndrome and fibromyalgia.  See SSA Decision dated in January 1996.  Similarly, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) effective in October 2002, but this too was based on an evaluation of all the Veteran's service-connected disabilities, to include PTSD.  The Board will discuss whether further TDIU consideration is necessary in this case in a more detailed discussion below.

Additional Considerations 

In Brady v. Brown, 4 Vet. App. 203 (1993), the Court acknowledged that situations may arise in which service connection is established, but the nature of the medical evidence is such that reasonable arguments may be made for rating the disability under two or more diagnostic codes.  In such an event, the Board must weigh the evidence and make an informed choice as to which diagnostic code provides the most appropriate method for rating.  Id.   

The Veteran's Briquet's syndrome, diagnosed in the mid-1980s, represents a psychiatric disability characterized by multiple physical complaints which cannot be explained fully by a physical disorder.  This understanding of the Veteran's disability is further complicated by the fact that he has been diagnosed with fibromyalgia, a physical condition manifested by pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary, 697 (30th ed. 2003).  As previously discussed, these symptoms are duplicative of the complaints attributable to Briquet's syndrome; thus, separate ratings may not be assigned. 

In an effort to determine how to appropriately rate the Veteran's overlapping physical and psychiatric disabilities, the Board requested a medical opinion in its April 2009 remand as to the issue of whether the Veteran's Briquet's syndrome or fibromyalgia represented the dominant disability picture.  The Veteran was evaluated by both a psychologist and a rheumatologist in April 2009.  Following a review of the claims file and an examination, the psychologist concluded that the Veteran's subjective physical complaints substantially represent his underlying psychiatric disorder.  Similarly, despite evidence of multiple tender points, the rheumatologist opined that some of the Veteran's claimed symptoms of pain, sleep disturbance, and fatigue could be explained, in part, on the basis of his psychiatric issues. 

Under these circumstances, and with consideration of evidence previously discussed, the Board finds that the Veteran's subjective physical complaints and objective findings of tender trigger points are more appropriately rated pursuant to the diagnostic criteria applicable to the Veteran's psychiatric condition, Briquet's syndrome, rather than diagnostic criteria applicable to his physical condition, fibromyalgia.  See Brady, 4 Vet. App. at 206.  See also 38 C.F.R. § 4.130 (prior to November 7, 1996); 38 C.F.R. § 4.126(d) (as of November 7, 1996).  Such decision reflects medical evidence which suggests that his psychiatric disability is more prominent; it is also more favorable to the Veteran.  In this regard, a higher rating would not be assignable for the Veteran's physical complaints because the competent medical evidence does not contain objective confirmation of chronic limitation of motion, muscle impairment, vision problems, or other neurological findings associated with his somatic complaints.  Furthermore, the diagnostic criteria applicable to fibromyalgia, effective as of May 7, 1996, provide for no more than a 40 percent maximum schedular disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).  Thus, Diagnostic Code 9402 provides for the highest disability rating possible. 

Finally, the Board has considered whether the evidence of record demonstrates entitlement to a rating in excess of 70 percent as of November 7, 1996, pursuant to the new rating criteria applicable to mental disorders.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  However, as of November 7, 1996, a 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  As previously discussed, the evidence of record does not demonstrate total occupational impairment due solely to Briquet's syndrome and fibromyalgia at any point during this appeal.  In this regard, the Veteran managed to maintain some employment, albeit part-time low-wage work, as of April 1994.  See also 38 C.F.R. § 4.1 (2011) [the purpose of the Rating Schedule is to compensate for decreases in earning capacity due to service-connected disabilities]. 

The Board has also considered whether any alternate diagnostic codes, as in effect at any period of this appeal, afford the Veteran a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there are no other relevant Code sections for consideration under 38 C.F.R. § 4.71a , 38 C.F.R. § 4.130  (as of November 7, 1996), or 38 C.F.R. § 4.132 (prior to November 7, 1996). 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected Briquet's syndrome.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Indeed, the criteria contained in the Rating Schedule pertaining to the Veteran's Briquet's syndrome focus less on the specific symptoms and somatic complaints than on the overall effect of his physical complaints on his occupational and social impairment in assigning a disability.  As discussed in detail above, the evidence demonstrates that the Veteran's Briquet's syndrome and fibromyalgia manifest in "severe" impairment in his ability to obtain or retain employment as of October 12, 1993, but do not in and of themselves manifest in a demonstrable inability to obtain or retain employment.  As previously discussed, the Veteran has been able to maintain some level of employment throughout most of this appeal. And while there is evidence of total unemployability as of October 2002, such is attributable to the Veteran's entire disability picture, which includes other physical and psychiatric disabilities.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected right knee disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In the April 2011 Joint Motion, the parties agreed that it "appears the Board did not fully address and apply 38 C.F.R. § 4.16, which governs claims for a rating for a total disability based upon unemployability (TDIU)" in its March 2010 decision.  See the April 2011 Joint Motion, page 3.  After reviewing the procedural history of the Veteran's Briquet's syndrome claim, the parties determined that in light of the Board's award of an effective date in 1985 for the date of service connection for Briquet's syndrome in an April 2009 decision, and in light of the award of increased initial and staged ratings for Briquet's syndrome in its March 2010 decision [and now in this decision], such evaluations "would warrant further consideration of the provisions set forth in 38 C.F.R. § 4.16 or, alternatively, an explanation by the Board of why [] such consideration is not warranted."  See id., page 9.  

For the reasons and bases discussed below, the Board finds that in this case alone, consideration of the provisions set forth in 38 C.F.R. § 4.16 is in fact not warranted.  Indeed, the Board is precluded from considering whether a total disability rating under 38 C.F.R. § 4.16(a) or (b) may be awarded at a time period prior to October 4, 2002, as an effective date of October 4, 2002 for the award of TDIU was specifically affirmed by the Court in an unappealed June 2008 memorandum decision.  

As discussed above, the Board granted the Veteran's service-connection claim for Briquet's syndrome [pending since May 1985] in a May 2006 decision.  Within the same decision, the Board also increased the Veteran's initial rating for his service-connected fibromyalgia to 20 percent, and denied the Veteran's claim for the assignment of an effective date earlier that October 4, 2002 for the award of TDIU.  

In pertinent part, the Veteran appealed the Board's March 2006 denial of his effective date claim for his TDIU award.  In a June 2008 memorandum decision, the Court acknowledged the Veteran's assertion that "because the Board's May 2006 decision granted entitlement to VA benefits for Briquet's syndrome and granted a 20% disability rating for fibromyalgia, a remand of his total disability rating based on individual unemployability is required to determine whether an earlier effective date can be ascertained based on a consideration of those disabilities . . . ."  See the Court's June 2008 memorandum decision, page 6.   

Crucially however, the Court found the Veteran's assertions to be "without merit," and specifically upheld the Board's determination that it became factually ascertainable that the Veteran became unemployable due to service-connected disabilities in October 2002 and no earlier.  Indeed, the Court dismissed the Veteran's assertion that other claims granted by the same Board decision would affect the assignment of an appropriate date for the grant of a total disability rating, specifically concluding that the Veteran "does not point to, and the Court does not find, any evidence of any service-connected disability that resulted in his unemployability prior to the October 4, 2002, VA examination."  [Emphasis added by the Board.]  See id., page 7.  Significantly, each of the Veteran's current service-connected disabilities were in fact service-connected at the time of the June 2008 memorandum decision.  

In essence, the Court's June 2008 memorandum decision affirmed the Board's May 2006 decision to separate the adjudication of the Veteran's TDIU claim from the pending assignment of, or potential disagreement with any initial rating or effective date for his service-connected Briquet's syndrome.  In doing so, the Court concluded that the evidence of record supported the Board's finding that it was not factually ascertainable that the Veteran became unemployable due to service-connected disabilities before October 4, 2002.  By adjudicating the effective date claim on the merits with full knowledge that the assignment of an initial rating and effective date for Briquet's syndrome was still pending, and that the Veteran could in fact appeal such assignments [which he did], the Court essentially determined that any initial rating or effective date assigned by VA, and thus any resulting change in the Veteran's overall combined disability rating would not have an impact on this October 2002 effective date.  Crucially, the Veteran did not appeal the Court's June 2008 decision. 

The Board has in fact changed the Veteran's effective date and initial ratings for his service-connected Briquet's syndrome in April 2009 and in this decision.  The Veteran's attorney is again arguing for additional consideration of a TDIU prior to October 4, 2002 based on the Board's increase and staging of the Veteran's initial ratings herein.  The Veteran's attorney so argues despite being denied this consideration by the Court in June 2008 by dint of its unappealed affirmance of VA's separation of TDIU from any pending rating adjudication for Briquet's syndrome, and in turn, its affirmance of the October 2002 effective date for TDIU on the merits.  The Veteran's attorney now argues that since it is has been established that a total disability rating is not a separate claim for benefits under Rice v. Shinseki, 22 Vet. App. 447 (2009), but rather part of a claim for a higher initial rating, the Board is now obligated to re-assess whether a TDIU award can be assigned earlier than October 4, 2002 in its adjudication of the Veteran's claim for a higher initial rating for Briquet's syndrome.  See the October 20, 2011 memorandum from the Veteran's attorney, page 4.   

The Board in no way disagrees that this case involves adjudication of an initial rating of the Veteran's service-connected Briquet's syndrome, or that under Rice, a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased or initial rating.  The Board nevertheless believes that the unique facts of this case are distinguishable from those of Rice, and that the holding in Rice does not direct the Board to overlook or ignore the Court's prior determination that a total rating based on unemployability is not warranted prior to October 4, 2002.  

The appeal in Rice stemmed from a Board decision that remanded the appellant's claim for a higher initial rating for PTSD, and denied the appellant's claim for the assignment of an earlier effective date for a TDIU award.  The appellant appealed the denial of his effective date claim, arguing that this denial was premature in light of the pending PTSD initial rating claim.  Without deciding the effective date claim on the merits, the Court determined that consideration of entitlement to TDIU in a case where the assignment of the initial disability rating is on direct appeal is part of the consideration of the proper initial disability rating.  The Court then vacated the Board's denial of the effective date claim and remanded the claim for readjudication in conjunction with the Veteran's initial rating claim for PTSD.  See Rice, 22 Vet. App. at 456-57.  

Significantly, the Court in Rice declined to exercise jurisdiction over the merits of whether the appellant was awarded an appropriate effective date for his TDIU.  See id., at 455.  The Court also declined to decide whether, in a case where TDIU is part of a claim for an increased disability rating, the issue of TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of the underling disability or disabilities.  See id., n. 6.  Finally the Court explicitly noted the possibility that the separation of TDIU would provide distinguished circumstances.  See Locklear v. Shinseki, 24 Vet.App. 311, 315 (2011) [citing Rice, 22 Vet. App. at 455, n. 7].   

The procedural history of the case in Rice is manifestly different from that of the instant case.  Indeed, in Rice, no prior Court decision affirmed the separate adjudication of the appellant's TDIU claim from pending assignments of, and potential disagreement with, initial ratings and effective dates for a service-connected disability.  Similarly, no prior Court decision confirmed a specific effective date for TDIU on the merits with knowledge of pending ratings assignments.  Indeed, the Court in Rice declined to exercise jurisdiction over the merits of the appellant's TDIU effective date claim, thereby permitting the Board to readjudicate the issue in conjunction with the appellant's initial rating claim for PTSD.  Conversely, in this case, the Court in June 2008 already exercised such jurisdiction over the merits of the Veteran's TDIU claim, affirmed an October 2002 effective date, and in essence upheld VA's separation of the Veteran's TDIU claim from VA's assignment of an initial rating and effective date for Briquet's syndrome, and any timely disagreement with those assignments.  In doing so, the Court dismissed the Veteran's assertions that VA's initial rating of Briquet's syndrome would have any effect on the established effective date for TDIU, and essentially precluded the Board from finding otherwise in its subsequent adjudication of the Veteran's initial rating claim, which the Board undertakes today.

As noted above, the Court in Rice specifically contemplated the possibility that separation of TDIU from a claim would provide distinguished circumstances.  In a subsequent decision, Locklear v. Shinseki, 24 Vet.App. 311 (2011), the Court addressed one such circumstance in which a TDIU claim was indeed identified and separated by VA from the adjudication of a schedular rating for an underlying disability.  In that case, the Court noted that when a TDIU claim is so separated, subsequent decisions denying increased schedular ratings for the underlying disability do not implicitly deny entitlement to TDIU.  Rather, a reasonable person would expect to a see a specific decision on the part that was separated, or a specific indication that the separated part was in fact adjudicated.  See Locklear, 24 Vet.App. at 316.  

Although the Court's decision in Rice confirmed that TDIU claims are not separate claims for benefits but rather, when reasonably raised by the record, are part of a veteran's underlying initial or increased rating claim, Rice does not hold that VA must retroactively "reunite" ratings claims with TDIU claims that were previously identified and separately adjudicated on the merits in prior unappealed adjudications.  Indeed, subsequent case law in Locklear affirms that bifurcation is in fact permissible, and even suggests that a reasonable person would expect a bifurcated claim to stay bifurcated in future adjudications.  See Locklear, 24 Vet.App. at 316.  

In this case, the Court affirmed VA's bifurcation of the Veteran's TDIU effective date claim from the pending assignment of, and/or potential disagreement with any initial rating or effective date for his service-connected Briquet's syndrome.  The Court issued a merits decision affirming the October 4, 2002 effective date for the award of TDIU with full knowledge that the assignment of an initial rating and effective date for Briquet's syndrome was pending at the time, that the Veteran's combined ratings might actually change, and that the Veteran could appeal these assignments.  Crucially, the Veteran did not appeal the Court's June 2008 decision.  As such, the Board is precluded from re-addressing the matter of entitlement to TDIU at an earlier date simply because the combined ratings of the same disabilities, in fact, changed.  As noted above, in June 2008 the Court specifically concluded that the Veteran "does not point to, and the Court does not find, any evidence of any service-connected disability that resulted in his unemployability prior to the October 4, 2002, VA examination."  See the Court's June 2008 memorandum decision, page 7.  

The Board is accordingly bound by the Court's June 2008 decision, and is precluded from addressing whether entitlement to TDIU is warranted prior to October 4, 2002 based on a change in the Veteran's initial ratings for Briquet's syndrome at this time.  

The Board recognizes that in the April 2011 Joint Motion, the parties expressed a belief that consideration of 38 C.F.R. § 4.16 in this case "does not appear" to be precluded by the Court's June 2008 decision.  Indeed, the parties based this belief in part on what they note to be a "lack of clarity of in the record" as to whether the Court had the opportunity to review a March 1988 opinion of Dr.  L.L.S., which pertinently indicated that the Veteran's somatization disorder could be characterized as "severe."  See the April 2011 Joint Motion, page 10.  While the Board recognizes that the Court did not reference this March 1988 letter in its June 2008 decision [just as it did not reference hundreds of other pieces of evidence in the Veteran's claims folder], the document was clearly of record at the time of the decision, date-stamped March 31, 1988, and both parties had ample opportunity during the adjudication of the issue to argue to what extent the March 1988 letter supported their respective positions.  The parties have not offered any specific reason in their Joint Motion as to why they believe the Court lacked opportunity to review the March 1988 letter, nor have they cited any legal basis upon which this "lack of opportunity" [which the Board finds did not actually exist] would appear to eviscerate the preclusive power of the Court's June 2008 decision on this case.  

Secondly, the parties also have agreed that consideration of section 4.16 does not appear to be precluded by the Court's June 2008 decision because the Board, in their opinion, "re-characterized its assessment of the evidence regarding fibromyalgia and Briquet's syndrome, when the BVA found that the 1988 opinion of Dr. [L.L.S.] did tend to show that Appellant was unemployable due to fibromyalgia/Briquet's syndrome [in its March 2010 decision]."  See the April 2011 Joint Motion, page 10.  The parties noted that the Board's current statement of reasons or bases in awarding higher initial disability ratings for Briquet's syndrome appears inherently inconsistent with its earlier assessment of this evidence, as reflected in the BVA's decision, dated in May 2006 and June 2003.  Id.  

Notwithstanding the fact that the March 2010 decision has been vacated in full, the Board notes that that the parties have misstated the Board's prior findings.  Indeed, the Board did not find in March 2010 [nor does it find in today's decision] that Dr. L.L.S.'s March 1988 opinion demonstrated that the Veteran was "unemployable due to fibromyalgia/Briquet's syndrome."  In fact, both the March 2010 decision and today's decision issued in its place specifically include the same analysis regarding Dr. L.L.S.'s March 1988 opinion:  

It is noteworthy to mention that the evidence of record demonstrates that the Veteran was not without employment for any significant period of time between May 1985 and October 1993.  Additionally, it does not appear that he often missed work as a result of the physical complaints associated with Briquet's syndrome (and fibromyalgia).  For example, in June 1989, the Veteran reported that he had missed only one and one-half days of work since starting a new job in late-1988.  See Dr. L.L.S. Treatment Record dated in June 1989.  And while Dr. L.L.S. indicated in a March 1988 letter that the Veteran's somatization disorder could be characterized as "severe," it was noted that the Veteran was still functioning at a "fairly good level, but intermittently." 

See the Board's vacated March 2010 opinion, page 15; see also pages 16 and 17 of this opinion.  

Indeed, although the Board referenced Dr. L.L.S.'s opinion again [in 2010 and today] in support of its finding that the Veteran's Briquet's syndrome was characterized by psychoneurotic symptoms resulting in "considerable industrial impairment as of May 4, 1985," the Board did not find in 2010, nor does it currently find that Dr. L.L.S.'s 1988 opinion tends to show that Appellant was wholly unemployable due to fibromyalgia/Briquet's syndrome, as is stipulated by the April 2011 Joint Motion.  Rather, the Board has specifically found to the contrary, as discussed in detail in the analysis above. 

As such, the Board accordingly disagrees with the parties' characterization of the Board's findings as appearing to be "inherently inconsistent" with its earlier assessment of the evidence of record in prior Board decisions, and does not find that the parties' misstatement of the Board's prior findings eliminates the preclusive nature of the Court's 2008 decision.  The Board notes that the parties have not provided any legal basis for the suggestion that inconsistent findings in prior Board decisions [if in existence] would eliminate the preclusive power of the unappealed June 2008 final decision by the Court in this case, and the Board knows of none.  

The Board adds that its prior May 2006 and June 2003 decisions are in fact final, and to the extent the Veteran's attorney now argues that the Board inadequately discussed or weighed the evidence in these decisions is not an issue in this case.  If the Veteran remained unsatisfied with the Board's May 2006 determination after the Court's June 2008 affirmance, the Veteran could have appealed the Court's decision to the Federal Circuit.  He did not do so.

The Board is generally bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) [under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim].  The United States Court of Appeals for the Federal Circuit  has articulated, and the Court has recognized "three exceptions to the law of the case doctrine: (1) When the evidence at trial was substantially different from that in the former trial upon when the appellate court based its decision; (2) when the controlling authority has since made a contrary decision of law; and (3) when the appellate decision was clearly erroneous."  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995) [citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2nd 649, 657 (Fed. Cir. 1985)]; see also Teten v. West, 13 Vet. App. 560, 563 (2000). 

Pertinently, the three exceptions to the "law of the case" doctrine recognized by the Federal Circuit are not applicable in this case.  First, the evidence currently of record is not substantially different from the evidence of record before the Court in 2008.  Indeed, the March 1988 opinion of Dr. L.L.S. was in fact of record at the time of the Court's 2008 decision.  More recent VA examinations that were not of record prior to the Court's 2008 decision pertain to the current severity of the Veteran's disabilities, and clarify to what extent the Veteran's symptomatologies overlap.  As noted above, the number of the Veteran's service-connected disabilities have remained the same since 2008, and the only difference has been in how they have been rated.  By issuing a merits decision affirming the October 4, 2002 effective date for the award of TDIU in June 2008 with full knowledge that the Veteran's initial rating for Briquet's syndrome was pending at the time, the Court in essence determined that any changed initial or combined disability rating or effective date is of no consequence in answering the crucial question of when it became factually ascertainable that the Veteran was unemployable due to his service-connected disabilities.  

Second, the Court has not made a subsequent decision of law that would run contrary to the June 2008 decision.  As discussed in detail above, the facts of this case are distinguishable from those in Rice, and the Court's findings in Rice and Locklear do not require that the Board ignore the Court's June 2008 decision under the circumstances of this case.  

Finally, no authority has determined that the Court's June 2008 was clearly erroneous.  As noted above, the Veteran did not appeal the Court's June 2008 decision to the Federal Circuit.  

Accordingly, for the reasons and bases discussed above, the Board finds that in this case alone, it is precluded by the Court's June 2008 decision from considering whether a total disability rating under 38 C.F.R. § 4.16(a) or (b) may be awarded at a time period prior to October 4, 2002 in adjudicating the Veteran's initial rating claim for Briquet's syndrome.

Conclusion

In sum, the Board finds that the competent evidence of record demonstrates that the Veteran's Briquet's syndrome is manifested by subjective complaints including headaches, stiffness and soreness of the muscles, weakness in the upper and lower extremities, chronic fatigue, blurred and tunnel vision, abdominal distress with alternating constipation and diarrhea, low energy, and difficulties with memory and concentration, which result in no more than considerable impairment as of May 3, 1985.  Effective November 30, 1992, the Veteran is entitled to one disability rating for service-connected Briquet's syndrome and fibromyalgia as such disabilities are manifested by the same symptomatology.  Finally, the competent evidence as of October 12, 1993, indicates an increase in the effects of the Veteran's disability picture on his occupational impairment.  As such, the Board is of the opinion that the evidence supports an increase in his disability rating as of October 12, 1993, but no earlier.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 











	(CONTINUED ON NEXT PAGE)
ORDER

A 50 percent initial disability rating is assigned for Briquet's syndrome from May 3, 1985, to November 30, 1992. 

A 50 percent initial disability rating is assigned for Briquet's syndrome and fibromyalgia from November 30, 1992, to October 12, 1993. 

A 70 percent initial disability rating is assigned for Briquet's syndrome and fibromyalgia from October 12, 1993, through the present. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


